Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.

Applicant’s Response
	In the Response dated 25 July 2022, Applicant has amended claims 282,298, and 302, cancelled claim 290, and added claims 313-314. Applicant has further argued against the rejections put forth in the Final Office Action dated 25 April 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 282-293, 296-302, 305-310, and 312 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack et al., U.S. Patent Publication Number 2017/0272331 A1 in view of Cropper et al., U.S. Patent Publication Number 2017/0063722 A1, and further in view of Prakash et al., WO 2021096944 A1.

Claim 282:
Lissack discloses a system for managing resource utilization, the system comprising: 
at least one processor (see Paragraph 0127 – Lissack discloses this limitation in that the computing device at which the system is executed includes one or more processors) configured to: 
receive, for each of a plurality of resources, an association of a unit capacity per time period (see Paragraph 0034 – Lissack discloses this limitation in that configuration policies and/or management policies may determine the networking configuration options such as bandwidth limits or other constraints.); 
an assignment of a plurality of items to each of the plurality of resources (see Paragraph 0033 – Lissack discloses this limitation in a given node is associated with applications on whose behalf the traffic occurs to or from the given node.), wherein each of the plurality of resources constitutes a utilizable asset (see Paragraph 0003 – Lissack discloses this imitation in that the resources may include virtual or a physical computing systems.); 
receive an assignment of units to each of the plurality of items (see Paragraph 0030 – Lissack discloses this limitation in that in one embodiment, units of network traffic are classified to a specific node.); 
output a display signal for presenting in a common visualization, a resource utilization indicator for each of the plurality of resources together with the at least one board, wherein each displayed resource utilization indicator compares aggregated assigned units to the unit capacity of the resource (see Paragraphs 0101-0102 and Figure 16 – Lissack discloses this limitation in that a heat map for network topologies may be displayed, in which performance indicators show color-coded entries for a plurality of resource types for each of the nodes. Also see Paragraphs 0094-0095 – Lissack further discloses that the performance indicators may be displayed according to the ratio between total measured utilization of a resource to the utilization limit of the resource. Further, Lissack discloses that the user may adjust the granularity of the visualization to view from a network-level to a port-level or even a geographical region-level. Lissack further discloses that clients may be able to request dynamic visualizations, displaying the performance indicator over a time period.), wherein outputting the display signal for presenting includes presenting the plurality of resources in the board, and wherein the resource utilization indicator includes a graphical gauge in a resource-associated cell of the board (see Paragraph 0102 and Figure 16 – Lissack discloses this limitation in that the performance indicators of difference resources (including the network bandwidth) are displayed in a table 1620A and color-coded. Depending on the specific threshold that a resource utilization rate may reach, the cell itself is assigned a color. Therefore, the color of the cell is an indicator, or a gauge, of the current range of utilization percentage of the resource limit.)
wherein the re-rendering of the common visualization causes a change to the resource utilization indicator for each of the plurality of resources associated with the alteration (see Paragraph 0030 – Lissack discloses this limitation in that resource usage indicators may be displayed using heat maps or other visualization tools. Further, see Paragraph 0105 – Lissack further discloses that a client may request a dynamic visualization – e.g., the change in the value indicated via the indicators.).

Lissack fails to expressly disclose:
receive an assignment of a plurality of items to each of the plurality of resources; and
maintain a connection between the common visualization, the plurality of resources, and the plurality of items, re-render in response to either an alteration to the unit capacity or an alteration to the assignment of the plurality of items.
Cropper teaches:
receive an assignment of a plurality of items to each of the plurality of resources (see Paragraph 0017 – Cropper teaches this limitation in that within a cloud resource monitoring system, containers may be placed into existing or new container hosts based on resource monitoring.); and
maintain a connection between the common visualization, the plurality of resources, and the plurality of items, re-render in response to either an alteration to the unit capacity or an alteration to the assignment of the plurality of items (see Paragraph 0017 – Cropper teaches this limitation in that the relationship between containers, virtual machines, and hosts may change based on capacity/resources are available.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, disclosed in Lissack, to include:
receive an assignment of a plurality of items to each of the plurality of resources; and
maintain a connection between the common visualization, the plurality of resources, and the plurality of items, re-render in response to either an alteration to the unit capacity or an alteration to the assignment of the plurality of items
for the purpose of optimizing the performance of the containers (see Paragraph 0012). Further, Lissack and Cropper are both concerned with visualizing and managing resource allocation according to demand.

The combination of Lissack and Cropper fails to expressly teach:
maintain the plurality of items in at least one board; and
maintain a connection between the common visualization, the plurality of resources, and the plurality of items, wherein the connection causes the common visualization to re-render.  
Prakash teaches:
maintain the plurality of items in at least one board (see Page 3, Paragraph 0016 – Prakash teaches this limitation in that a dashboard may be displayed to a user across multiple platforms and/or devices.); and
maintain a connection between the common visualization, the plurality of resources, and the plurality of items, wherein the connection causes the common visualization to re-render (see Page 20, Paragraph 108 – Prakash teaches this limitation in that a multi-display dashboard is generated and dynamically updated based on the connection between multiple processes and operations across platforms on different devices and operating environments.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, taught in Lissack and Cropper, to include:
maintain the plurality of items in at least one board; and
maintain a connection between the common visualization, the plurality of resources, and the plurality of items, wherein the connection causes the common visualization to re-render
 for the purpose of presenting the user with consistent instances of data display across applications (see Page 4, Paragraph 0019). Further, Lissack and Prakash are both concerned with presenting a dynamic display to allow a user to visualize up-to-date networked data.



Claim 283:
The combination of Lissack, Cropper, and Prakash teaches the system of claim 282, wherein the at least one processor is further configured to: 3Application No.: To be assigned Attorney Docket No.: 15326.0016-00000 
enable selection of specific assigned units associated with a particular resource, and in response to the selection, disburse the selected specific assigned units to resources other than the particular resource (see Paragraph 0075 – Lissack discloses this limitation in that if new configuration options are selected, the new metadata may defer traffic flowing from one destination resource to another.).  

Claim 284:
The combination of Lissack and Cropper teaches the system of claim 283, wherein disbursing the selected specific assigned units to the particular resource includes enabling reassignment of units to a different time period associated with the particular resource (see Paragraph 0039 – Lissack discloses this limitation in that network transmissions may be delayed in accordance with new networking configuration options such as bandwidth limits.).  

Claim 285:
The combination of Lissack, Cropper, and Prakash teaches the system of claim 282, wherein the unit is at least one of a time measure, a task measure, a volume measure, a distance measure, or an item measure (see Paragraph 0030 – Lissack discloses this limitation in that the units may be units of network traffic.).  

Claim 286:
The combination of Lissack, Cropper, and Prakash teaches system of claim 282, wherein the at least one processor is further configured to receive a selection of a particular resource utilization indicator associated with a particular resource, and upon selection, output a second display signal for presenting information associated with underlying assigned items and units (see Paragraph 0095 – Lissack discloses this limitation in that the TVS may be able to adjust the granularity of the information in the visualizations. For example, the client may indicate a preference for virtual machine level granularity or port-level granularity (underlying and assigned within the VM).).  

Claim 287:
The combination of Lissack, Cropper, and Prakash teaches the system of claim 286, wherein the at least one processor is further configured to reassign units to a different time period associated with the particular resource (see Paragraph 0039 – Lissack discloses this limitation in that network transmissions may be delayed in accordance with new networking configuration options such as bandwidth limits.).  

Claim 288:
The combination of Lissack, Cropper, and Prakash teaches the system of claim 282, wherein outputting the display signal for presenting includes updating the resource utilization indicator when one entity assigns units to a resource (see Paragraph 0102 – Lissack discloses this limitation in that as the user zooms to different portions, or filters out some types of resources, or adds types of resources, the topology will display nodes and the respective performance indicators accordingly.).  
	Lissack fails to expressly disclose wherein receiving the assignment of units includes enabling a plurality of entities to assign units to a common resource; and outputting the display signal for presenting on multiple displays of the plurality of entities.
Cropper teaches wherein receiving the assignment of units includes enabling a plurality of entities to assign units to a common resource; and outputting the display signal for presenting on multiple displays of the plurality of entities (see Paragraph 0045 – Cropper teaches this limitation in that the cloud computing nodes which manage the network environment may include a telephone, a desktop computer, and a laptop computer, from which the system can be executed and displayed.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, disclosed in Lissack, to include wherein receiving the assignment of units includes enabling a plurality of entities to assign units to a common resource; and outputting the display signal for presenting on multiple displays of the plurality of entities for the purpose of optimizing the performance of the containers (see Paragraph 0012). Further, Lissack and Cropper are both concerned with visualizing and managing resource allocation according to demand.

Claim 289:
The combination of Lissack, Cropper, and Prakash teaches the system of claim 282, wherein outputting the display signal for presenting includes updating the resource utilization indicator when at least one entity assigns units to a resource (see Paragraph 0102 – Lissack discloses this limitation in that as the user zooms to different portions, or filters out some types of resources, or adds types of resources, the topology will display nodes and the respective performance indicators accordingly.).  
Lissack fails to expressly disclose wherein receiving the assignment of units includes enabling at least one entity to assign units to a common resource; and outputting the display signal for presenting on multiple displays of the at least one entity.
Cropper teaches wherein receiving the assignment of units includes enabling at least one entity to assign units to a common resource; and outputting the display signal for presenting on multiple displays of the at least one entity (see Paragraph 0045 – Cropper teaches this limitation in that the cloud computing nodes which manage the network environment may include a telephone, a desktop computer, and a laptop computer, from which the system can be executed and displayed.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, disclosed in Lissack, to include wherein receiving the assignment of units includes enabling at least one entity to assign units to a common resource; and outputting the display signal for presenting on multiple displays of the at least one entity for the purpose of optimizing the performance of the containers (see Paragraph 0012). Further, Lissack and Cropper are both concerned with visualizing and managing resource allocation according to demand.

Claim 291:
The combination of Lissack, Cropper, and Prakash teaches the system of claim 282, wherein the resource utilization indicator is configured to change depending on a resource utilization of a resource in a particular time period (see Paragraph 0089 – Lissack discloses this limitation in that performance or resource usage indicators may be used to indicate ratios between usage and capacity at a node.).  

Claim 292:
The combination of Lissack, Cropper, and Prakash teaches the system of claim 291, wherein the change is a change in color (see Paragraphs 0089-0090 – Lissack discloses this limitation in that the resource usage indicators may be color-coded representations of the ratios between the usage and capacity, the range of colors indicating the level of a metric being indicated.).  

Claim 293:
The combination of Lissack, Cropper, and Prakash teaches the system of claim 291, wherein the change is a change in a graphical representation (see Paragraphs 0089-0090 – Lissack discloses this limitation in that the resource usage indicators may be color-coded representations of the ratios between the usage and capacity, the range of colors indicating the level of a metric being indicated.).  

Claim 296:
The combination of Lissack, Cropper, and Prakash teaches the system of claim 282, wherein the resource utilization indicator shows one of overcapacity, under-utilization, and at-capacity (see Paragraph 0094 – Lissack discloses this limitation in that a ratio categorization may be displayed such that a red PI may indicate that the utilization ratio is close to (e.g., over 75% of) the limit, a green PI may indicate that the ratio is below 30%, and a yellow PI may indicate that the ratio is between 30% and 75%. In some implementations, the ratio value may also be displayed as a percentage.).  

Claim 297:
The combination of Lissack, Cropper, and Prakash teaches the system of claim 282, wherein the at least one processor is further configured to 
receive an input for selecting a particular plurality of resources (see Paragraph 0102 – Lissack discloses this limitation in that the user may zoom in and out to different nodes in the network topology to view the resource visualizations for those nodes.); and 
in response to receiving the input, output a second display signal to re-render the resource utilization indicators for each of the selected plurality of resources (see Paragraph 0102 – Lissack discloses this limitation in that as the user zooms to different portions, or filters out some types of resources, or adds types of resources, the topology will display nodes and the respective performance indicators accordingly.).  

Claims 298-301:
	Claims 298-301 are the medium claims corresponding to the method performed by the system of claims 282, 283, 286, and 284, respectively. Lissack teaches storing the instructions for the method on non-transitory storage media (see Paragraph 0132). Thus, the combination of Lissack, Cropper, and Prakash teaches every limitation of claims 298-301 for the same reasons as system claims 282-284 and 286, as indicated above.

Claim 302:
The combination of Lissack, Cropper, and Prakash teaches a non-transitory computer readable medium for managing resource utilization, the computer readable medium containing instructions that when executed by at least one processor (see Paragraph 0132 – Lissack discloses this limitation in that a non-transitory storage medium may be used to implement the functionality of the system.), cause the at least one processor to perform operations comprising: 
receiving, for each of a plurality of resources, association of a unit capacity per time period (see Paragraph 0034 – Lissack discloses this limitation in that configuration policies and/or management policies may determine the networking configuration options such as bandwidth limits or other constraints.), wherein each of the plurality of resources constitutes a utilizable asset (see Paragraph 0003 – Lissack discloses this imitation in that the resources may include virtual or a physical computing systems.); and
outputting a display signal for presenting, in a common visualization, resource utilization per time period for each of the plurality of resources, wherein each displayed resource utilization includes a resource utilization indicator of aggregated assigned items as compared to the unit capacity (see Paragraphs 0101-0102 and Figure 16 – Lissack discloses this limitation in that a heat map for network topologies may be displayed, in which performance indicators show color-coded entries for a plurality of resource types for each of the nodes. Also see Paragraphs 0094-0095 – Lissack further discloses that the performance indicators may be displayed according to the ratio between total measured utilization of a resource to the utilization limit of the resource. Further, Lissack discloses that the user may adjust the granularity of the visualization to view from a network-level to a port-level or even a geographical region-level.);
wherein the re-rendering of the common visualization causes a change to the resource utilization indicator for each of the plurality of resources associated with the alteration (see Paragraph 0030 – Lissack discloses this limitation in that resource usage indicators may be displayed using heat maps or other visualization tools. Further, see Paragraph 0105 – Lissack further discloses that a client may request a dynamic visualization – e.g., the change in the value indicated via the indicators.).
Lissack fails to expressly disclose:
receiving an assignment of a plurality of items to each of the plurality of resources; and
maintain[ing] a connection between the common visualization, the plurality of resources, and the plurality of items, re-render[ing] in response to either an alteration to the unit capacity or an alteration to the assignment of the plurality of items.
Cropper teaches receiving an assignment of a plurality of items to each of the plurality of resources (see Paragraph 0017 – Cropper teaches this limitation in that within a cloud resource monitoring system, containers may be placed into existing or new container hosts based on resource monitoring.) and
maintain[ing] a connection between the common visualization, the plurality of resources, and the plurality of items, re-render[ing] in response to either an alteration to the unit capacity or an alteration to the assignment of the plurality of items (see Paragraph 0017 – Cropper teaches this limitation in that the relationship between containers, virtual machines, and hosts may change based on capacity/resources are available.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, disclosed in Lissack, to include:
receiving an assignment of a plurality of items to each of the plurality of resources; and
maintain[ing] a connection between the common visualization, the plurality of resources, and the plurality of items, re-render[ing] in response to either an alteration to the unit capacity or an alteration to the assignment of the plurality of items
for the purpose of optimizing the performance of the containers (see Paragraph 0012). Further, Lissack and Cropper are both concerned with visualizing and managing resource allocation according to demand.
The combination of Lissack and Cropper fails to expressly teach:
maintain[ing] the plurality of items in at least one board; and
maintain[ing] a connection between the common visualization, the plurality of resources, and the plurality of items, wherein the connection causes the common visualization to re-render.  
Prakash teaches:
maintain[ing] the plurality of items in at least one board (see Page 3, Paragraph 0016 – Prakash teaches this limitation in that a dashboard may be displayed to a user across multiple platforms and/or devices.); and
maintain[ing] a connection between the common visualization, the plurality of resources, and the plurality of items, wherein the connection causes the common visualization to re-render (see Page 20, Paragraph 108 – Prakash teaches this limitation in that a multi-display dashboard is generated and dynamically updated based on the connection between multiple processes and operations across platforms on different devices and operating environments.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, taught in Lissack and Cropper, to include:
maintain[ing] the plurality of items in at least one board; and
maintain[ing] a connection between the common visualization, the plurality of resources, and the plurality of items, wherein the connection causes the common visualization to re-render
 for the purpose of presenting the user with consistent instances of data display across applications (see Page 4, Paragraph 0019). Further, Lissack and Prakash are both concerned with presenting a dynamic display to allow a user to visualize up-to-date networked data.

Claim 305:
As indicated in the above rejection, the combination of Lissack, Cropper, and Prakash teaches every limitation of claim 282. The combination of Lissack and Cropper fails to expressly teach wherein each of the plurality of items is configured to be retrieved from the at least one board from at least two disbursed workspaces.  
Prakash teaches wherein each of the plurality of items is configured to be retrieved from the at least one board from at least two disbursed workspaces (see Page 20, Paragraph 108 – Prakash teaches this limitation in that a multi-display dashboard is generated and dynamically updated based on the connection between multiple processes and operations across platforms on different devices and operating environments.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, taught in Lissack and Cropper, to include wherein each of the plurality of items is configured to be retrieved from the at least one board from at least two disbursed workspaces for the purpose of presenting the user with consistent instances of data display across applications (see Page 4, Paragraph 0019). Further, Lissack and Prakash are both concerned with presenting a dynamic display to allow a user to visualize up-to-date networked data.




Claim 306:
The combination of Lissack, Cropper, and Prakash teaches the system of claim 282, wherein the time period is measured according to user preference (see Paragraph 0105 – Lissack discloses this limitation in that the dynamic visualization may be selected over a selected time period.).

Claim 307:
The combination of Lissack, Cropper, and Prakash teaches the system of claim 283, wherein the assigned units are a time measure (see Paragraph 0086 – Lissack discloses this limitation in that the time taken to respond to a triggering condition may be the measured unit.).

Claim 308:
	As indicated in the above rejection, the combination of Lissack, Cropper, and Prakash teaches every limitation of claim 283. Lissack fails to expressly disclose:
wherein the assigned units are a task measure.
Cropper teaches:
wherein the assigned units are a task measure (see Paragraph 0057 – Cropper teaches this limitation in that the containers may be analyzed based on tasks.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, disclosed in Lissack, to include:
wherein the assigned units are a task measure
for the purpose of optimizing the performance of the containers (see Paragraph 0012). Further, Lissack and Cropper are both concerned with visualizing and managing resource allocation according to demand.

Claim 309:
The combination of Lissack, Cropper, and Prakash teaches the system of claim 283, wherein the assigned units are a volume measure (see Paragraph 0106 – Lissack discloses this limitation in that the volume of traffic may be the measured unit.).

Claim 310:
	As indicated in the above rejection, the combination of Lissack, Cropper, and Prakash teaches every limitation of claim 283. Lissack fails to expressly disclose:
wherein the assigned units are a distance measure.
Cropper teaches:
wherein the assigned units are a distance measure (see Paragraph 0057 – Cropper teaches this limitation in that the system may be organized into a plurality of geographical regions, and each region may include one or more availability containers, or “availability zones”, which indicate resource availability measurement based on geographical location.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, disclosed in Lissack, to include:
wherein the assigned units are a distance measure
for the purpose of optimizing the performance of the containers (see Paragraph 0012). Further, Lissack and Cropper are both concerned with visualizing and managing resource allocation according to demand.

Claim 312:
The combination of Lissack, Cropper, and Prakash teaches the system of claim 282, wherein at least one of the utilizable assets includes a material, machinery, real estate, or a natural resource (see Paragraph 0003 – Lissack discloses this imitation in that the resources may include virtual or a physical computing systems.).

Claims 294 and 295 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lissack, Cropper, and Prakash in view of Rider et al., U.S. Patent Publication Number 2012/0297307 A1.

Claim 294:
	As indicated in above rejection, the combination of Lissack, Cropper, and Prakash teaches every limitation of claim 291. The combination fails to teach wherein the change is a change in size of a graphical representation.
	Rider teaches wherein the change is a change in size of a graphical representation (see Paragraph 0003 – Rider teaches this limitation in that if the load imbalance metric meets a specific threshold, it is graphically indicated by the size of the imbalance icon.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, taught in the combination, to include wherein the change is a change in size of a graphical representation for the purpose of visually indicating the changes in load balance that occur in the system (see Paragraph 0016). Further, Lissack, Cropper, and Prakash are all concerned with monitoring and graphically indicating resource balance.

Claim 295:
As indicated in above rejection, the combination of Lissack, Cropper, and Prakash teaches every limitation of claim 282. The combination fails to teach wherein the resource utilization indicator is at least one of an emoji, a GIF, or a resource shaped indicator.
	Rider teaches wherein the resource utilization indicator is at least one of an emoji, a GIF, or a resource shaped indicator (see Paragraph 0023 – Rider teaches this limitation in that the resource balance indicator is a graphic balance indicator icon that represents the load imbalance.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, taught in the combination, to include wherein the resource utilization indicator is at least one of an emoji, a GIF, or a resource shaped indicator for the purpose of visually indicating the changes in load balance that occur in the system (see Paragraph 0016). Further, Lissack, Cropper, and Rider are all concerned with monitoring and graphically indicating resource balance.

Claim 311, 313, and 314 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lissack, Cropper, and Prakash in view of Douglas et al., U.S. Patent Publication Number 2010/0268705 A1.

Claim 311:
	As indicated in above rejection, the combination of Lissack, Cropper, and Prakash teaches every limitation of claim 291. The combination fails to teach wherein at least one of the utilizable assets includes an individual or group of individuals.
	Douglas teaches wherein at least one of the utilizable assets includes an individual or group of individuals (see Paragraph 0231 – Douglas teaches this limitation in that a user may use a display interface to determine a resource allocation, wherein the resource is an organization personnel.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, taught in the combination, to include wherein at least one of the utilizable assets includes an individual or group of individuals for the purpose of allowing a user to amend or add resource (personnel) allocation (see Paragraph 0231). Further, Lissack, Cropper, Prakash and Douglas are all concerned with monitoring and graphically indicating resource balance.

Claim 313:
As indicated in above rejection, the combination of Lissack, Cropper, and Prakash teaches every limitation of claim 282. Further, Lissack discloses wherein the resource-associated cell is located at an intersection of a vertical row and a horizontal row (see Figure 16 – Lissack discloses this limitation in that the cells are located at the intersection of a vertical column and a row.) and associates at least one [resource] with a particular item (see Figure 16 – Lissack discloses this limitation in that a heat map for network topologies may be displayed, in which performance indicators show color-coded entries for a plurality of resource types for each of the nodes.).
The combination of Lissack, Cropper, and Prakash fails to expressly disclose:
associates at least one particular person with a particular item.
Douglas teaches:
associates at least one particular person (see Paragraph 0231 – Douglas teaches this limitation in that a user may use a display interface to determine a resource allocation, wherein the resource is an organization personnel.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, taught in the combination, to include associates at least one particular person for the purpose of allowing a user to amend or add resource (personnel) allocation (see Paragraph 0231). Further, Lissack, Cropper, Prakash and Douglas are all concerned with monitoring and graphically indicating resource balance.


Claim 314:
	The combination of Lissack, Cropper, Prakash and Douglas teaches the system of claim 313, wherein the at least one processor is further configured to receive an input associated with the resource-associated cell of at least one address linked to an account of the at least one person associated with the item a (see Paragraph 0114 – Lissack discloses this limitation in that a user may input an associated one or more destinations (such as an email account) to receive notifications.), receive a change made in an item row, and in response to the change in the item row, automatically access the at least one address in the resource-associated cell, and automatically send a notification via the linked account (see Paragraph 0114 – Lissack discloses this limitation in that an associated client may be notified by their email account when the content of the cell (measured traffic rate) is updated and the result is a certain rate (e.g., above a certain threshold).).	

Response to Arguments
	Applicant’s arguments filed 25 July 2022 regarding claims 282, 298, and 302 have been considered but not persuasive.
	Firstly, Applicant argues that the combination of Lissack, Cropper, and Prakash fails to teach a common visualization, a resource utilization indicator for each of the plurality of resources together with the at least one board”, as recited in newly amended claims 282, 298, and 302 because “in Lissack, the ‘Programmatic visualization interfaces enabling clients or administrators to request customized or filtered visualizations of resource performance indicators may be implemented, and  the TVS may respond to visualization requests by synthesizing heat maps and/or other graphical representations of the performance indicators using appropriate subsets of the data set’.” (see Remarks, Pages 14-15). 
	The Examiner disagrees.
	As indicated in the rejection above, Examiner maintains that Lissack (particularly Figure 16) displays a common visualization (1602), a resource indicator for each of the plurality of resources (1620A-C), together on the one board (visualization 1602). Further, see Paragraph 0102 and Figure 16 – Lissack discloses this limitation in that the performance indicators of difference resources (including the network bandwidth) are displayed in a table 1620A and color-coded. Depending on the specific threshold that a resource utilization rate may reach, the cell itself is assigned a color. Therefore, the color of the cell is an indicator, or a gauge, of the current range of utilization percentage of the resource limit.
	Secondly, Applicant argues that the combination of Lissack, Cropper, and Prakash fails to teach wherein each displayed resource utilization indicator compares aggregated assigned units to the unit capacity of the resource, wherein outputting the display signal for presenting includes presenting the plurality of resources in the board, and wherein the resource utilization indicator includes a graphical gauge in a resource-associated cell of the board because (Lissack Fig. 16 shoes ‘performance indicators 1620…for each of the nodes’…Not a graphical gauge in a resource-associated cell of a board.” See Remarks, Page 15.
	The Examiner disagrees.
	As indicated in the rejection above, Examiner maintains that the “gauge” of the present invention is taught not by the indicator itself, but by the color-coding of the indicator. See Paragraph 0102 and Figure 16 – Lissack discloses this limitation in that the performance indicators of difference resources (including the network bandwidth) are displayed in a table 1620A and color-coded. Depending on the specific threshold that a resource utilization rate may reach, the cell itself is assigned a color. Therefore, the color of the cell is an indicator, or a gauge, of the current range of utilization percentage of the resource limit.
	Thus, Examiner maintains that the combination of Lissack, Cropper, and Prakash teaches every limitation of claims 282, 298, and 302. 
	
	Further, as indicated in the above rejection, Examiner maintains that newly added claims 313 and 314 are taught by the combination of Lissack, Cropper, Prakash, and Douglas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143  
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143